Case 1:20-cv-24931-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 1 of 4




                                  UNITED STATES DISTRICT
                                 COURT SOUTHERN DISTRICT
                                       OF FLORIDA

                                               Case No.


  LA TONYA COLEMAN-SPENCE,

                 Plaintiff,

  vs.

  CARNIVAL CORPORATION,

                 Defendant.

                                                     /

                                           COMPLAINT

        COMES NOW, Plaintiff, LA TONYA COLEMAN-SPENCE, sues Defendant,

 CARNIVAL CORPORATION, and alleges:

        1.      This is a negligence action in which the Plaintiff alleges that the Defendant’s

 negligence caused her to fall and sustain serious personal injury. This case falls within the

 Court’s diversity-of-citizenship jurisdiction.

        2.      The Plaintiff is a citizen of Florida.

        3.      The Defendant is a corporation incorporated under the laws of the Republic of

 Panama. The Defendant’s principal place of business is in Florida.

        4.      The amount in controversy, without interest and costs, exceeds $75,000.

        5.      The passenger ticket the Defendant sold the Plaintiff contains a forum-selection

 clause that says that actions such as this may be filed only in Miami, in the United States District

 Court for the Southern District of Florida.



                                               Page 1 of 4
Case 1:20-cv-24931-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 2 of 4



         6.      The Plaintiff has performed all conditions precedent to be performed by the

 Plaintiff, or the conditions have occurred.

         7.      On or about January 30, 2020, the Plaintiff was a fare-paying passenger aboard

 Carnival Victory, a cruise ship owned and operated by the Defendant, and staying in cabin 2347.

         8.      At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

         9.      At that time and place, within the bathroom inside cabin 2347, the Defendant

 breached its duty of care in one or more of the following ways, causing the Plaintiff to sustain

 serious personal injury when she grabbed the handrail within the shower, the handrail snapped

 off the wall, and Plaintiff fell in the shower and as a result:

         a.      That Defendant caused the shower handle to lack the stability needed to
                 support the grip or handling of an occupant of that shower;

         b.      The Defendant failed to sufficiently affix the show handle to the wall thus
                 leaving it susceptible to snapping or otherwise breaking off the wall;

         c.      The Defendant failed to inspect cabin 2347 for any dangerous conditions
                 such as the defective handrail;

         d.      The Defendant failed to adequately inspect the bathroom area within
                 cabin 2347, this includes but is not limited to the handrail within the
                 bathroom shower;

         e.      The Defendant failed to take adequate steps to ensure that the handrail
                 within the bathroom shower would be stable and be able to support the
                 grasp or otherwise grabbing of such by Plaintiff;

         f.      Defendant failed to warn passengers in general, and plaintiff specifically,
                 about the potential dangers associated with the bathroom shower handrail;

         g.      Knowing that bathroom or shower handrails have broken or snapped off
                 the wall in the past, Defendant failed to warn passengers of such danger;

         h.      The Defendant failed to assign enough crew members to inspect and
                 properly secure the cabin areas in general, and Plaintiff’s cabin area
                 specifically, and make it safe;


                                                Page 2 of 4
Case 1:20-cv-24931-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 3 of 4



         i.      The Defendant failed to put in place a system under which crew members
                 would frequently inspect that bathroom shower area within Plaintiff’s
                 cabin and ensure that the bathroom handrails were properly secured;

         j.      The Defendant knew about this hazardous condition or the condition had
                 existed for a sufficient length of time that the Defendant should have
                 known about it, or the condition occurred with regularity and was
                 therefore foreseeable;

         k.      The Defendant failed to staff its ship with personnel who were able to give
                 the Plaintiff adequate medical care, and the Defendant failed to give the
                 Plaintiff adequate medical care; and

         l.      The Defendant breached its duty in other ways to be determined during
                 discovery.

         10.      The Defendant caused the hazards described in paragraphs 9(a) through 9(l),

 above, or those hazards were known to the Defendant, or had existed for sufficient length of time

 that the Defendant should have known about them, or the hazards occurred with regularity and

 were thus foreseeable.

         11.      As a result of the Defendant’s negligence, the Plaintiff suffered bodily injury and

 resulting pain and suffering, disability, physical impairment, disfigurement, mental anguish,

 inconvenience, loss of capacity for the enjoyment of life, expense of hospitalization, medical

 and nursing care and treatment, loss of earnings, loss of ability to earn money, and aggravation

 of a previously existing condition. The losses are either permanent or continuing and the Plaintiff

 will suffer the losses in the future.

         WHEREFORE, the Plaintiff demands judgment for more than $75,000 in damages

 against the Defendant, and costs, and the Plaintiff demands a jury trial.

         Dated this 2nd day of December, 2020.




                                               Page 3 of 4
Case 1:20-cv-24931-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 4 of 4



                                            Respectfully Submitted,

                                            STEINLAW, P.A.
                                            Attorneys for Plaintiff
                                            20807 Biscayne Boulevard
                                            Suite 200
                                            Aventura, FL 33180
                                            Tel: (786) 230-3819
                                            Fax: (305) 627-3302
                                            bstein@steinlaw.com
                                            jstein@steinlaw.com

                                        By: /s/ Brandon E. Stein
                                            BRANDON E. STEIN, ESQ.
                                            Florida Bar No.: 88302
                                            JASON S. STEIN, ESQ.
                                            Florida Bar No.: 1002844




                                   Page 4 of 4
